UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2015 – January 31, 2016 Item 1: Reports to Shareholders Annual Report | January 31, 2016 Vanguard Energy Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 9 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended January 31, 2016 Total Returns Vanguard Energy Fund Investor Shares -19.53% Admiral™ Shares -19.48 MSCI ACWI Energy Index -20.54 Global Natural Resources Funds Average -25.31 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance January 31, 2015, Through January 31, 2016 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Energy Fund Investor Shares $51.53 $40.43 $1.078 $0.000 Admiral Shares 96.69 75.85 2.081 0.000 1 Chairman’s Letter Dear Shareholder, After briefly seeming to find their footing, oil prices tumbled in 2015 and into the new year. This added more distress to a sector already challenged by the sharp price drop that began in the summer of 2014. Over the 12 months ended January 31, 2016, the energy sector was the broad U.S. stock market’s worst performer, a position it has held for five consecutive fiscal years. Vanguard Energy Fund returned –19.53% for Investor Shares, ahead of its benchmark index and the average return of global natural resources funds. (Many peers have significant allocations to sectors other than energy, such as materials.) It was the weakest fiscal-year return for the fund and its benchmark since 2009. If you invest in the Energy Fund through a taxable account, you may wish to review information about the fund’s after-tax performance provided later in this report. For some perspective on the oil price decline, keep in mind that three key factors influence prices: oil supply (both current inventories and future supply expectations), demand, and the strength of the U.S. dollar. The degree to which each factor drives oil price fluctuations tends to be unique to each situation. 2 For example, Vanguard research has shown that demand primarily drove the steep price drop in 2008. Much has been written recently about the stronger dollar and the impact of China’s slower economic growth on global demand, but we believe that supply has been the main factor behind the slide that began 1½ years ago. (You can read more in Is the Barrel Half Empty or Half Full? Oil-Price Drops and Global Impacts , available at vanguard.com/research.) Stocks changed direction as global concerns grew The broad U.S. stock market returned –2.48% for the 12 months. Stocks deteriorated after a solid first half as investors grew more concerned that China’s slower growth would spread globally. Along with oil, other commodity prices fell, hurting producers and exporters but favoring consumers. In December, the Federal Reserve ended months of uncertainty when it raised its target for short-term interest rates to 0.25%–0.5%. Central banks in Europe and Asia moved in the opposite direction, adding to their stimulus measures to combat weak growth and low inflation. International stocks, which returned about –11%, were hindered by the U.S. dollar’s strength against many foreign currencies. Although emerging markets slipped the most, stocks from the developed markets of the Pacific region and Europe also posted negative results. Market Barometer Average Annual Total Returns Periods Ended January 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -1.82% 10.94% 10.68% Russell 2000 Index (Small-caps) -9.92 6.11 7.25 Russell 3000 Index (Broad U.S. market) -2.48 10.55 10.40 FTSE All-World ex US Index (International) -11.28 -1.67 -0.14 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -0.16% 2.15% 3.51% Barclays Municipal Bond Index (Broad tax-exempt market) 2.71 3.42 5.75 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.02 0.04 CPI Consumer Price Index 1.37% 0.95% 1.47% 3 Yields moved up and down, leaving bond results nearly flat Although bonds surged in January, the broad U.S. taxable bond market returned –0.16% for the fiscal year. Bonds languished at times earlier in the period, when stocks were on firmer ground and many thought the Fed would raise interest rates sooner than it did. Market turmoil in January seemed to remind investors of bonds’ appeal as both a diversifier and ballast for a portfolio. After many ups and downs, the yield of the 10-year Treasury note ended January at 1.98%, up from 1.75% a year earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.78%, hurt by the dollar’s strength. Without this currency effect, returns were modestly positive. Money market funds and savings accounts generated scant returns as the Fed’s long-running 0%–0.25% rate target persisted until December. Investment success was scarce amid an oversupply of oil As I’ve written in the past, oil-price decreases tend to benefit some segments of the energy sector and hurt others. But the continuing weakness meant fewer winners. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.37% 0.31% 1.43% The fund expense ratios shown are from the prospectus dated May 28, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2016, the fund’s expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Global Natural Resources Funds. 4 Oil and gas exploration and production companies have been hit hard by lower prices. Such companies—which constitute more than one-third of the fund’s total assets, about double their benchmark weight—had some of the steepest declines and weighed on the fund’s performance. At the other end of the spectrum, oil and gas refiners and marketers collectively advanced, in part because they paid less for crude oil. Providers of equipment and services, about 10% of the fund and its benchmark, had mixed results. As many users of their products and services slashed budgets, some providers slumped, but others delivered gains. Results were also mixed for the integrated oil and gas companies that make up the largest slice (about 40%) of the fund, although most were in negative territory. Some of these behemoths—whose activities include exploration, refining, and marketing—have more ballast to withstand the downturn, while others struggled not only with lower prices but also with geopolitical issues. Your fund’s advisors, Wellington Management Company and Vanguard Quantitative Equity Group, notably added value with their lighter stake in the oil and gas storage and transportation segment, especially among pipeline businesses. The fund also benefited from the advisors’ positioning among the integrated companies. Some exploration and production holdings offset part of these successes relative to the benchmark. Total Returns Ten Years Ended January 31, 2016 Average Annual Return Energy Fund Investor Shares 0.09% Spliced Energy Index -0.68 Global Natural Resources Funds Average -3.72 For a benchmark description, see the Glossary. Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the fiscal year. I’d like to take this opportunity to express my appreciation to Karl Bandtel, who has announced plans to retire in June. Karl has ably managed the fund since 1992. Greg LeBlanc has co-managed Wellington’s portion of the fund with Karl since late 2015 and will assume sole responsibility when Karl retires. Over a volatile decade, the fund topped its index and peer average For the decade ended January 31, 2016, the Energy Fund’s average annual return was just above zero, as double-digit declines in the last two fiscal years offset several years of gains. Still, the fund stayed ahead of its index and the average return of global natural resources funds. The energy sector lagged the broad U.S. stock market, whose ten-year average annual return was more than 6%. This Vanguard’s outlook for investors: Not bearish, but cautious In Vanguard’s recently published global economic and investment outlook, Global Chief Economist Joseph Davis and his team discuss various market and economic events 2016 may bring, along with challenges and opportunities for investors. Our forecast includes “frustratingly fragile” economic growth and more modest long-term returns from the global stock and bond markets. The report cautions that for the decade ending 2025, returns for a balanced portfolio are likely to be moderately below historical averages. Our simulations indicate that the average annualized returns of a 60% equity/40% bond portfolio for the decade are most likely to be centered in the 3%–5% range after inflation, below the actual average after-inflation return of 5.5% for the same portfolio since 1926. Even so, Vanguard’s steadfast belief in its principles for investing success—focusing on clear goals, a suitable asset allocation, low costs, and long-term discipline—remains unchanged. For more information about our expectations and the probability of various outcomes, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from VCMM, derived from 10,000 simulations for U.S. equity returns and fixed income returns. Simulations as of September 30, 2015. Results from the model may vary with each use and over time. For more information, please see page 7. 6 divergence underscores one of the risks of a narrowly focused sector fund, which we feel is better-suited to a complementary—rather than a core—role in a portfolio that is already balanced and diversified across asset classes. To reach your long-term goals, be realistic and try to save more Although there have been times when it felt as if stocks and bonds were riding a roller coaster, the markets have generally risen in recent years. The broad global stock market in particular has posted some impressive gains since its turnaround began in 2009. But 2015 and, especially, the start of 2016 were stark reminders that investments can disappoint. The U.S. stock and bond markets were barely positive in 2015, and international stocks and unhedged bonds finished in the red. In January 2016, many stock markets fell into or near bear-market territory. (Generally, a decline of 20% or more lasting at least two months qualifies as a bear market.) In Vanguard’s recently updated long-term look at the economy and markets, our global economists explain why they expect growth to remain “frustratingly fragile” and why their market outlook is the most guarded since 2006. (For more details, see the box on page 6 and Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Given these muted expectations, what’s the best course of action? I’ve often encouraged shareholders to focus on the things they can control. That advice holds true today. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s primary investment research and advice teams. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the VCMM is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data from as early as 1960. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 7 Consider saving more than you think you may need. That’s one way you can prepare for the volatility that may lie ahead, particularly as markets adjust to changes in policies from the Fed and other central banks. As always, investors would be well-served to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. Each of these principles—along with saving more—is within your control, and focusing on them can keep you on the right path. Thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 10, 2016 Advisors’ Report Vanguard Energy Fund returned –19.53% for Investor Shares and –19.48% for Admiral Shares for the 12 months ended January 31, 2016, ahead of its benchmark index and the average return of global natural resources peer funds. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on February 10, 2016. Wellington Management Company llp Portfolio Managers: Karl E. Bandtel, Senior Managing Director Gregory LeBlanc, CFA, Senior Managing Director, Global Industry Analyst The investment environment The continued decline in U.S. and global oil prices weighed broadly on global energy equities. The fund’s benchmark, the MSCI Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 94 7,654 Emphasizes long-term total-return opportunities from Company LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Quantitative Equity 4 294 Employs a quantitative fundamental management Group approach using models that assess valuation, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 173 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 9 All Country World Energy Index, returned –20.54%; it significantly lagged global equities, as measured by the MSCI All Country World Index, which returned about –6%. Oversupply worries persisted amid the buildup in U.S. inventory. The resiliency and growth in OPEC production through 2015 added to concerns; Saudi Arabia and Iraq are producing a million barrels more per day than a year ago. This has contributed significantly to the oversupply, as U.S. crude oil imports have been above expectations in recent months. Meanwhile, the market has remained uneasy about U.S. storage capacity constraints and whether operable levels of inventory will be breached as the refinery maintenance season begins. Our successes Our strategy emphasizes long-term total-return opportunities from the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Security selection helped relative results, particularly our holdings in Galp Energia and Diamondback Energy. Our underweight exposure to benchmark constituent Kinder Morgan and avoidance of Williams Companies were also beneficial. Shares of Galp, a Portuguese oil and natural gas integrated operator, rose meaningfully. The company is on track to double production by 2018 through its Brazilian pre-salt assets. Importantly, the growth is tied to floating production storage and offloading vessels (FPSOs) that are being constructed outside Brazil, away from that country’s political and macroeconomic pressures. Diamondback, an oil and natural gas exploration and production company, has a deep inventory of horizontal drilling opportunities across multiple attractive sections of the Permian Basin in West Texas. Shares rose following the successful initial public offering of its subsidiary, Viper Energy Partners, the first royalty master limited partnership (MLP) that will focus on mineral acquisitions in U.S. oil shale plays. Despite the recent oil price volatility, Diamondback consistently beat company guidance while keeping capital spending flat. It continues to find new zones, make deals that will add to earnings, and realize low costs in the current price environment. Long-term, we believe Diamondback is competitively positioned to benefit from its operations in the Permian Basin, and we maintain our holdings. Our shortfalls Our most significant relative detractors included Southwestern Energy, Paramount Resources, and Energen. 10 Shares of Southwestern Energy and Paramount Resources fell alongside those of other natural-gas-levered exploration and production companies amid a decline in gas prices following a mild U.S. winter. Constructive natural gas supply-and-demand factors over the next few years should firm up the commodity and in turn support Southwestern, given its low-cost acreage in the Marcellus basin. We maintained positions in both stocks. The stock of Energen, an oil and gas exploration and production company with primary operations in the Permian, San Juan, and Black Warrior Basins and in North Louisiana/East Texas, slid amid the falling oil prices. We continue to believe that Energen is well-positioned in the Permian, the lowest-cost U.S. oil basin, and therefore have maintained our position. The fund’s positioning Overall, we see increasing dispersion of asset quality in the producer subsegment. This dispersion is creating valuable opportunities among select North American oil and natural gas producers that were first movers within the shale formations. In addition to sentiment and valuation, which suggest some apathy, we are encouraged by positive industry developments, including resilient demand growth and significant capital destruction. We also see severe financial distress among many industry players, limiting their access to capital and their ability to invest and grow. These factors will ultimately help rebalance supply and demand. We continue to focus on producers with a growing cost advantage and the ability to benefit from new technology, which will help them withstand short-term price pressure while benefiting from subsequent price recovery. Vanguard Quantitative Equity Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Over the first half of the fiscal year, energy stocks returned about –5%, as measured by the MSCI All Country World Energy Index, slowing their losses from 2014 and early 2015. However, performance worsened over the second half, when the index returned about –16% and significantly underperformed the distressed global equity market. The sluggish broad U.S. equity market bested both developed and emerging international markets. Global oil inventories and production continued to increase in the second half, driving the price of oil to a 12-year low in January. Lack of cooperation among oil-producing countries to curb production has fueled pessimism in the energy sector, as companies within these countries seek to maintain profits and market share. An unusually warm winter across much of the United States, coupled with a natural gas surplus, has similarly dampened performance, although prices may stabilize in the spring. 11 Overseas, international currencies continued to lose ground to the dollar, which has weighed on emerging markets, especially those with abundant dollar-denominated debt. In August, volatility in Chinese markets spread to global stocks as well as commodities; it recently returned amid poor economic data from the region. Although it’s important to understand how overall portfolio performance is affected by such macroeconomic factors, our investment process focuses on specific stock fundamentals and portfolio characteristics. We use stock selection models that evaluate the companies within our investment universe to identify those with attractive characteristics that we believe will help them outperform over the long run. To do this, we use a strict quantitative process that focuses on four key themes: 1) high quality—healthy balance sheets and consistent cash-flow generation; 2) effective use of capital—sound investment policies that favor internal over external funding; 3) strong market sentiment—market confirmation of our view; and 4) reasonable valuation—avoidance of overpriced stocks. The result of our models is our expected return for each stock. Using these results, we construct our portfolio with the goal of maximizing expected return and minimizing exposure to risks that our research indicates do not improve returns. For the 12 months, the results from our combined model were positive. Our sentiment and quality models contributed most to relative performance, followed by our valuation model. The management decisions model was the least effective, but it did not detract. Our most successful overweight holdings included Denmark’s Vestas Wind Systems (+68.0%) and Hong Kong’s Brightoil Petroleum (+19.3%). An important part of a quantitative process such as ours is the ability to underweight exposures that underperform the benchmark, such as U.S.-listed Apache (–30.5%) and Noble Energy (–31.0%). Our results were dragged down by overweight positions in Norway’s Seadrill (–80.2%), U.S.-based Ensco (–64.0%), and Chesapeake Energy (–82.2%). In addition, our results were hurt by underweighting U.S.-based HollyFrontier (+31%) and India’s Reliance Industries (+4.3%). We thank you for your investment and look forward to the new year. 12 Energy Fund Fund Profile As of January 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio1 0.37% 0.31% 30-Day SEC Yield 2.61% 2.68% Portfolio Characteristics DJ MSCI U.S. Total ACWI Market Fund Energy FA Index Number of Stocks 149 148 3,932 Median Market Cap $32.7B $51.1B $48.6B Price/Earnings Ratio 25.5x 56.2x 20.5x Price/Book Ratio 1.2x 1.2x 2.5x Return on Equity 11.3% 13.7% 17.2% Earnings Growth Rate -9.5% -4.1% 9.5% Dividend Yield 3.1% 4.4% 2.2% Foreign Holdings 31.3% 45.6% 0.0% Turnover Rate 23% — — Short-Term Reserves 4.0% — — Volatility Measures DJ MSCI U.S. Total ACWI Market Energy FA Index R-Squared 0.98 0.36 Beta 1.00 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 10.2% Chevron Corp. Integrated Oil & Gas 5.0 Pioneer Natural Oil & Gas Exploration Resources Co. & Production 4.9 Royal Dutch Shell plc Integrated Oil & Gas 4.5 Schlumberger Ltd. Oil & Gas Equipment & Services 4.1 EOG Resources Inc. Oil & Gas Exploration & Production 3.8 Total SA Integrated Oil & Gas 3.0 BP plc Integrated Oil & Gas 2.5 BG Group plc Integrated Oil & Gas 2.0 Occidental Petroleum Corp. Integrated Oil & Gas 2.0 Top Ten 42.0% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 28, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2016, the expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. 13 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 0.6% 0.8% Industrials 0.8 0.0 Information Technology 0.4 0.0 Integrated Oil & Gas 40.1 54.5 Oil & Gas Drilling 1.5 0.6 Oil & Gas Equipment & Services 7.9 9.2 Oil & Gas Exploration & Production 34.6 17.6 Oil & Gas Refining & Marketing 6.9 9.4 Oil & Gas Storage & Transportation 4.5 7.9 Utilities 1.8 0.0 Other 0.9 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 9.5% France 3.2 Italy 2.2 Portugal 1.9 Other 0.2 Subtotal 17.0% Pacific Australia 1.1% Other 1.0 Subtotal 2.1% Emerging Markets Russia 2.2% India 2.1 China 1.1 Other 1.0 Subtotal 6.4% North America United States 67.3% Canada 7.2 Subtotal 74.5% 14 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2006, Through January 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Energy Fund Investor Shares -19.53% -5.83% 0.09% $10,088 ••••• Spliced Energy Index -20.54 -6.83 -0.68 9,338 – Global Natural Resources Funds Average -25.31 -10.55 -3.72 6,842 Dow Jones U.S. Total Stock Market Float Adjusted Index -2.55 10.36 6.48 18,728 For a benchmark description, see the Glossary. Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Energy Fund Admiral Shares -19.48% -5.77% 0.15% $50,770 Spliced Energy Index -20.54 -6.83 -0.68 46,689 Dow Jones U.S. Total Stock Market Float Adjusted Index -2.55 10.36 6.48 93,641 See Financial Highlights for dividend and capital gains information. 15 Energy Fund Average Annual Total Returns: Periods Ended December 31, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 -21.50% -4.31% 1.66% Admiral Shares 11/12/2001 -21.44 -4.25 1.73 16 Energy Fund Financial Statements Statement of Net Assets As of January 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (94.7%) 1 United States (63.4%) Electric Utilities (1.2%) OGE Energy Corp. 3,560,
